EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Evans on 2/26/2021
IN THE CLAIMS, cancel claims 12 and 20, and amend claims 13 and 14 as follows: 

13. (Original) The injector of claim [[12]]10, wherein the chamber comprises two openings arranged in 180° across from one another, the two openings fluidly coupling the chamber to the venturi throat. 

14. (Original) The injector of claim [[12]]10, wherein the chamber comprises a trapezoidal cross-section, and where an upper diameter of the venturi outlet is larger than a lower diameter of the venturi inlet. 

Allowable Subject Matter
Claims 1-11 and 13-19 are allowed. Regarding claim 1, the amendment is considered supported by pages 18 and 21 of the specification along with figures 2 and 3. The prior art is silent to a venturi nozzle with the specific twisted upstream fins configuration in combination with the downstream fin configuration wherein the twisted fins do not extend into a venturi throat. Claims 10 and 16 are allowed for the reasons stated in the Non Final Rejection mailed 9/3/2020. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774